Citation Nr: 1107080	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  05-03 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for atopic dermatitis 
of the forearms and left hand, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for genital herpes, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2008, the case was remanded for a travel board 
hearing.  In April 2009, a hearing was held before the 
undersigned Veterans Law Judge sitting at the RO.  

In September 2009, the Board remanded the listed issues for 
additional development.  The case has since returned to the 
Board.  


FINDINGS OF FACT

1.  The Veteran's service-connected atopic dermatitis does not 
involve 20 to 40 percent of the entire body, or 20 to 40 percent 
of the exposed areas affected; and this disorder is not treated 
with a systemic therapy such as a corticosteroid or an 
immunosuppressive drug.  

2.  The Veteran's service-connected herpes does not involve 20 to 
40 percent of the entire body or 20 to 40 percent of the exposed 
areas affected; and this disorder is not treated with a systemic 
therapy such as a corticosteroid or an immunosuppressive drug.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent for 
atopic dermatitis of the forearms and left hand are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2010).  

2.  The criteria for an evaluation greater than 10 percent for 
genital herpes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 
38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7820.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  In April 2006, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The letter also provided 
notice of how disability ratings and effective dates are 
determined.  The August 2006 statement of the case set forth 
applicable rating criteria.  The case was most recently 
readjudicated in the June 2010 supplemental statement of the 
case.  

Under VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting with procuring 
relevant records and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims file contains VA medical center records.  Information 
in the claims file indicates that the Veteran is receiving 
benefits from the Social Security Administration.  The Board 
acknowledges that these records have not been obtained.  

VA has an obligation to secure Social Security Administration 
records if there is a reasonable possibility that the records 
would help to substantiate the Veteran's claim.  Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The appeal issues 
involve the current level of impairment related to service-
connected skin disabilities.  At the travel board hearing, the 
Veteran testified that Social Security determined that his skin 
condition affected his employability.  At the January 2010 VA 
examination, however, the Veteran reported that he was currently 
on disability for major depression, chronic back pain, and 
tendonitis of the left shoulder.  In reviewing the file, the 
Veteran has provided inconsistent statements regarding various 
issues and the Board finds his general credibility questionable.  
The preponderance of the evidence of record shows that the 
Veteran is unemployable due to factors other than his skin 
disability, to include due to disability cuased by his nonservice 
connected substance abuse.  The Veteran has also reported that 
all of his treatment provided by VA medical providers, and there 
is no reason to believe additional pertinent treatment records 
would be contained in the Social Security file.  Accordingly, the 
Board declines to remand for these records.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  (The duty to assist is 
limited to specifically identified documents that by their nature 
would be facially relevant and material to the claim.  There is 
no duty to conduct a fishing expedition.)  

The Veteran was provided a VA examination in May 2006.  In 
September 2009, the Board requested additional examination.  The 
Veteran underwent further VA examination in January 2010.  The RO 
considered the findings inadequate and an addendum was completed 
in March 2010.  The Board acknowledges that photographs were not 
completed as directed.  The examiner, however, indicated that at 
the time of the examination, no significant findings were present 
and therefore, no pictures were taken.  On review and considering 
the explanation provided, the Board finds sufficient compliance 
with the remand directives.  See Dyment v. West, 13 Vet. App. 141 
(1999).

The Veteran has been provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  In June 2010, the Veteran indicated that he had no other 
information or evidence to submit and he asked that his case be 
returned to the Board as soon as possible.  Hence, there is no 
error or issue that precludes the Board from addressing the 
merits of this appeal.  

Analysis

The Veteran contends that the currently assigned evaluations do 
not adequately reflect the severity of his skin disabilities.  
The Veteran testified that his skin problems are irritating, 
painful, and that he has sores all over his body.  He reported 
that his dermatitis has spread and he loses sleep because of the 
itching.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of a veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to a veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that staged ratings are also appropriate for 
an increased rating claim that is not on appeal from the 
assignment of an initial rating when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.



Atopic dermatitis

In August 1993, the RO granted entitlement to service connection 
for atopic dermatitis involving the posterior aspect of both 
forearms and dorsum left hand, and assigned a noncompensable 
evaluation effective May 3, 1993.  In June 2002, the RO continued 
the noncompensable evaluation.  In March 2005, the evaluation for 
dermatitis was increased to 10 percent effective November 18, 
2004.  In March 2006, the Veteran filed a claim for increase.  In 
June 2006, the RO continued the 10 percent evaluation for 
dermatitis.  The Veteran disagreed and subsequently perfected an 
appeal of this decision.  

At a May 2006 VA examination the Veteran stated that his eczema 
had gotten worse, but later stated that the eczema had stayed 
pretty steady.  He reported using hydrocortisone cream.  On 
examination, there were some hyperpigmented areas and some dry 
skin on the left hand in the area of six by two centimeters in 
the ulnar aspect and on the right side in the ulnar area, about 
three by one centimeters.  He also had some hyperpigmented spots 
measuring approximately fifteen by four centimeters on the 
extensor surfaces of the bilateral olecranon.  The areas were 
slightly dry and hyperpigmented.  There did not appear to be any 
kind of severe eczema, although there may be scarring from 
continued flare-ups.  The percentage of the exposed area affected 
by the eczema was at most less than one percent.  The percentage 
of the entire body affected by the eczema was less than one 
percent.  Diagnosis was residuals of eczema (areas of 
hyperpigmentation) without any active eczematous lesions 
currently.  

VA medical records show sporadic complaints related to eczema.  
In May 2009, the Veteran stated that his eczema was worse and he 
wanted to have his service connection percentage increased.  The 
physician noted that the eczema did not seem to be currently 
active.  

The Veteran most recently underwent a VA skin examination in 
January 2010.  He reported that his eczema worsens with weather 
changes and that he used hydrocortisone cream .5% as needed for 
pruritis.  On physical examination, there were scattered benign 
appearing nevi and extensive plate-like xerosis of the 
extremities with some hyperpigmentation.  The clinical assessment 
included atopic dermatitis and xerosis.  The Veteran was advised 
to decrease shower length and use lukewarm water instead of hot 
water; and to continue use of hydrocortisone.  

A March 2010 addendum noted that none of the Veteran's body was 
affected by atopic dermatitis, that xerosis (dry skin) was an 
independent condition, and that xerosis was not as likely as not 
a manifestation of the service-connected atopic dermatitis.  

The RO evaluated the Veteran's dermatitis pursuant to 38 C.F.R. § 
4.118, Diagnostic Code 7806.  Under this Code when at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent but less than 20 percent, of exposed areas are 
affected, or when intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required for 
a total duration of less than six weeks during the past 12-month 
period, a 10 percent rating was in order.  When there is evidence 
that 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or when systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required for 
a total duration of six weeks or more, but not constantly, during 
the past 12-month period, a 30 percent rating is in order.  
Disability may also be rated as disfigurement of the head, face 
or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

The Board acknowledges the Veteran's complaints related to 
service-connected dermatitis.  The objective evidence, however, 
preponderates against finding  that the disorder involves either 
20 to 40 percent of the entire body or 20 to 40 percent of the 
exposed areas affected.  Additionally, the Veteran does not treat 
the condition with systemic therapy.  Rather, it is treated with 
topical hydrocortisone.  The Board finds no basis for evaluating 
the disorder under the rating criteria pertaining to scars, and 
the currently assigned rating adequately reflects the associated 
level of impairment.  Hence, entitlement to an evaluation greater 
than 10 percent is denied.  



Herpes

In June 2002, the RO granted entitlement to service connection 
for genital herpes and assigned a noncompensable evaluation 
effective April 12, 2001.  The Veteran disagreed with the 
evaluation and stated that with the pattern of exacerbation and 
remission, he believed a 10 percent rating was more appropriate.  
The Veteran perfected an appeal of this issue.  In March 2004, 
the RO increased the evaluation for herpes to 10 percent 
effective August 30, 2002.  The RO considered the issue resolved 
as the Veteran specifically asked for a 10 percent evaluation.  
The Board acknowledges the increase to 10 percent was not 
retroactive to the date of claim.  Notwithstanding, the Veteran 
did not disagree with the assigned effective date and the Board 
agrees that the appeal was resolved.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993) (the Veteran is presumed to be seeking the 
highest possible rating unless he expressly indicates otherwise).

In March 2006, the Veteran filed a claim for increase.  In June 
2006, the 10 percent evaluation was continued.  The Veteran 
disagreed and subsequently perfected this appeal.  

At the May 2006 VA examination the Veteran reported that the 
herpes comes and goes and that he gets flare-ups approximately 
twice monthly.  He reported using Acyclovir three times a day, 
expect in flare-ups when he uses it five times a day.  Flare-ups 
reportedly occurred twice monthly.  The Veteran denied any 
herpetic blisters on his genitalia and stated that they only 
occur on his buttocks.  On examination, there was a 23 x10 inch 
area of distinctly hyperigmented, blotchy spots, each measuring 
between three by five centimeters squared.  There were 
approximately ten of these spots.  There were no blisters evident 
in the perianal area or over the entire skin surface of the 
buttocks.  The percentage of the entire body affected by herpes 
was less than one percent.  The examiner noted that the areas of 
hyperpigmentation of the buttocks were serious enough to be 
considered disfiguring if the area was generally exposed.  The 
examiner noted that there was a vitiligo-type contrast between 
the scarred areas and the normal pigmentation of the skin as if 
the patient had been burned seriously there.  The diagnosis was 
residuals of herpes simplex virus (hypopigmented areas of the 
skin) without any active herpetic lesions.  

A VA record dated February 10, 2009 indicates that the Veteran 
was restarted on Acyclovir.  The Veteran reported that he only 
took the drug as needed for occasional herpes genitalis outbreak, 
and he denied any current outbreak.  A February 12, 2009 note 
indicates no complaints, no herpetic outbreak, and that the use 
of Acyclovir had been discontinued.  

A May 2009 note indicates the Veteran wanted to have his service 
connection compensation increased because his herpes were 
"worse."  The examiner noted the Veteran made this allegation 
even though he had been off Acyclovir suppressive treatment 
without an outbreak for about six months.  

A June 2009 note indicates that the Veteran's skin was negative 
for various problems, including rash, lesions, ulcers, and 
itching.  

On VA examination in January 2010, the Veteran reported a history 
of oral and genital herpes for which takes Acyclovir three times 
a day.  In the past he had taken it only during outbreaks, but 
given the increase in outbreaks, his doctor recommended taking it 
three times daily with some improvement.  On physical 
examination, the genitals and oral mucosa were currently free of 
active herpes lesions.  A March 2010 addendum indicates that 
Acyclovir is not a corticosteroid or an immunosuppressive drug, 
but is an anti-viral medication.  The examiner stated that since 
almost all orally taken medications were systemic (i.e. they 
affect the whole system), it was not clear exactly what was meant 
by this phrase.  Regardless, there is no evidence that Acyclovir 
is a systemic medication "such as" a corticosteroid or an 
immunosuppressive.

Infections of the skin not listed elsewhere (including bacterial, 
fungal, viral, treponemal and parasitic diseases) are rated as 
disfigurement of the head face, or neck (DC 7800), scars (DC's 
7801, 7802, 7803, 7804, or 7805), or dermatitis depending upon 
the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7820.  

The RO evaluated the Veteran's herpes under Diagnostic Code 7806.  
The Board acknowledges the May 2006 examination findings that the 
buttock scarring would be considered disfiguring if the area was 
generally exposed.  Notwithstanding, the Veteran's main complaint 
appears to be the reported outbreaks with lesions/blisters and 
associated symptoms, such as itching.  Thus, the Board finds the 
predominant disability accurately reflected by Diagnostic Code 
7806.  

In evaluating the disability, the Board has considered the 
Veteran's reports of frequent outbreaks and an alleged inability 
to control same.  The Veteran is competent to report such 
symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (appellant competent to testify regarding symptoms capable 
of lay observation).  The objective evidence of record, however, 
does not support the Veteran's allegations.  That is, while the 
Veteran reports frequent outbreaks, this is not reflected in the 
clinical evidence.  On the contrary, medical records suggest an 
absence of active lesions and the disability appears fairly well 
controlled with medication.  

On review, evidence of record does not show that the Veteran's 
herpes involves 20 to 40 percent of the entire body or 20 to 40 
percent of the exposed areas.  The Board acknowledges that the 
Veteran takes Acyclovir to control his condition.  The Veteran 
has provided various statements regarding his use of medication 
and it is unclear whether he takes it every day or on an as 
needed basis.  Notwithstanding, Acyclovir is not a corticosteroid 
or immunosuppressive drug and the Board does not find the 
requirements for a 30 percent evaluation met or more nearly 
approximated.  

At no time during the appeal period has either atopic dermatitis 
or herpes been more than 10 percent disabling and staged ratings 
are not for application.  Hart.

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

As discussed above, the rating criteria reasonably describe the 
Veteran's disability level and symptomatology. Thus, as the 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluations are adequate, and no referral for 
extraschedular evaluation is required.  Id.


ORDER

Entitlement to an evaluation greater than 10 percent for atopic 
dermatitis of the forearms and left hand is denied.  

Entitlement to an evaluation greater than 10 percent for genital 
herpes is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


